                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                   Case No. 19-cr-20831
                   v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
           LAWRENCE RIDER,

           Defendant (D-1).
    ______________                   /

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                   RECONSIDERATION [#51]
      Presently before the Court is Defendant Lawrence Rider-El’s pro se Motion

in Opposition to this Court’s October 22, 2020 Amended Opinion and Order

Denying Defendant’s Motion for Summary Judgment.1 See ECF Nos. 39, 51. In its

Order, the Court considered Defendant’s arguments regarding his identification as a

Moorish-American and reliance on the Moroccan-American Treaty of Peace and

Friendship of 1787. See ECF No. 39, PageID.171. Looking to well-established

precedent, this Court found that Defendant’s jurisdictional assertions lacked merit

or basis in law and denied his motion to dismiss the indictment. Id. In his instant

Motion, Defendant seeks reconsideration of this Court’s decision and requests the



1
 The Court construes Defendant’s instant Motion as a Motion for Reconsideration
under Local Rule 7.1(h)(3).
                                         1
dismissal of his indictment “for lack of jurisdiction in respects to the proper change

of venue to the Supreme Court.” ECF No. 51, PageID.229.

      Local Rule 7.1(h)(3) of the Local Rules of the United States District Court for

the Eastern District of Michigan provides:

      Generally, and without restricting the Court’s discretion, the Court will not
      grant motions for rehearing or reconsideration that merely present the same
      issues ruled upon by the Court, either expressly or by reasonable implication.
      The movant must not only demonstrate a palpable defect by which the Court
      and the parties and other persons entitled to be heard on the motion have been
      misled but also show that correcting the defect will result in a different
      disposition of the case.

E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is ‘a defect that is obvious, clear,

unmistakable, manifest, or plain.’” United States v. Lockett, 328 F. Supp. 2d 682,

684 (E.D. Mich. 2004) (citing United States v. Cican, 156 F. Supp. 2d 661, 668 (E.D.

Mich. 2001)). “[A] motion for reconsideration is not properly used as a vehicle to

re-hash old arguments or to advance positions that could have been argued earlier

but were not.” Smith ex rel. Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d

636, 637 (E.D. Mich. 2003) (citing Sault Ste. Marie Tribe of Chippewa Indians v.

Engler, 146 F.3d 367, 374 (6th Cir. 1998)).

      Upon review of Defendant’s Motion, the Court identifies no palpable defects

warranting modification of this Court’s prior Order. Defendant fails to raise any

arguments not already considered by the Court in October 2020. Courts in this

District have emphasized that parties may not use reconsideration motions “to re-


                                          2
hash old arguments or to relitigate their cases.” Rodriques v. Delta Air Lines, Inc.,

No. 14-CV-12707, 2015 WL 10635525, at *2 (E.D. Mich. May 18, 2015), aff'd sub

nom. Rodriques v. Delta Airlines, Inc., 644 F. App'x 629 (6th Cir. 2016). The Court

thus declines to dismiss Defendant’s indictment on jurisdictional or any other

grounds at this time.

      Accordingly, Defendant’s Motion for Reconsideration [#51] is DENIED.

      IT IS SO ORDERED.



                                       s/Gershwin A. Drain__________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: May 25, 2021



                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                May 25, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                          3
